Citation Nr: 0817326	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical care expenses incurred at the Claxton-Hepburn Medical 
Center (CHMC) on April 7, 2006.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The veteran had active service from March 1969 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 decision in which the VAMC denied the 
veteran's claim for payment or reimbursement of unauthorized 
medical expenses for medical care incurred at CHMC on April 
7, 2006.   In May 2006, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in July 2004, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
June 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  After admission to the CHMC emergency room due to chest 
pressure and pain, a three-day stay in the intensive care 
unit, and release from the hospital on April 6, 2007, the 
veteran was given follow-up cardiac treatment and testing at 
CHMC on April 7, 2006.


CONCLUSION OF LAW

The claim for payment or reimbursement of unauthorized 
medical care expenses incurred at CHMC on April 7, 2006, is 
without legal merit.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 17.52, 17.120, 
17.130, 17.1000, 17.1002 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In connection with the claim herein decided, the veteran and 
his representative have, via a June 2006 letter and the SOC, 
been notified of the application of the VCAA to this claim 
and the reasons for the denial of the claim, and have been 
afforded the opportunity to present evidence and argument 
with respect to the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, the 
claim on appeal lacks legal merit.  As the law, and not the 
facts, is dispositive of the claim, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

Pertinent legal authority provides for the furnishing of care 
by VA hospitals, as well as reimbursement for private medical 
care when such is authorized by VA.  Generally, when VA 
facilities or other government facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographical inaccessibility or are not capable of 
furnishing care or services required, VA may contract with 
non-VA facilities for care.

In this case, the veteran seeks reimbursement for private 
medical care not authorized in advance by VA.   

Reimbursement or payment for expenses not previously 
authorized may be made only under the following 
circumstances: (a) treatment was for (1) an adjudicated 
service-connected disability; (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; (3) any disability 
of a veteran who is permanently and totally disabled as a 
result of a service-connected disability; (4) for any 
illness, injury or dental disability in the case of a veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31; and (b) such treatment was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (c) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 17.52, 17.120 (2007).

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  See 38 C.F.R. § 17.120 
(2007); Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  See 38 C.F.R. § 17.130 (2007).

The veteran seeks reimbursement for expenses incurred from 
cardiac testing performed on April 7, 2006 at CHMC.

In this case, the veteran does not meet any of the four 
criteria listed above, as his treatment at CHMC was not for a 
service-connected disability or a nonservice-connected 
disability associated with and held to be aggravating a 
service-connected disability.  Furthermore, the claims file 
does not reflect that the veteran was considered permanently 
and totally disabled as a result of a service-connected 
disability, or that he was participating in a rehabilitation 
program under 38 U.S.C. Chapter 31.  Thus, the veteran is not 
eligible for medical expense reimbursement under 38 U.S.C.A. 
§ 1728 (West 2002 & Supp. 2007).

The veteran's claim has also been considered under pertinent 
provisions of The Millennium Health Care and Benefits Act, 
Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002 & 
Supp. 2007).  Under that statute-which also provides general 
authority for the reimbursement of non-VA emergency 
treatment-payment for emergency services may be made only if 
all of the conditions set forth in 38 C.F.R. § 17.1002 are 
met.  In particular, the following subsections are relevant 
to this case:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center).

38 C.F.R. § 17.1002 (a), (b), (c) (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that reimbursement of 
non-VA emergency treatment is not warranted under the 
Millennium Health Care and Benefits Act.
The NOD and substantive appeal indicate that the veteran felt 
chest pressure and could hear his heartbeat in his ears on 
April 3, 2006.  Suspecting a heart attack, the veteran was 
transported to the nearest hospital emergency room, which was 
that of the CHMC in Ogdensburg, New York.  The veteran was 
treated in the emergency room and then stayed in the 
intensive care unit (ICU) for three days.  According to the 
veteran's representative, "He was released directly from the 
ICU late in the afternoon of 4/6/06 with orders to report 
early the next morning for additional tests to ensure his 
medical status had been stabilized."  See substantive 
appeal.

The Board notes that, in the NOD, the veteran's 
representative indicated that he was seeking payment for the 
three-day hospital stay from April 3 to 6, and that 
previously rejected and newly submitted bills for this time 
period.  However, the only hospital bill in the claims file 
is an April 7, 2006 bill for various cardiac-related testing 
performed on that date.  Moreover, the substantive appeal 
reflects that the veteran's request is "that the services of 
4/7/06 be covered at VA expense," and not the prior three-
day period.  

In support of this claim, the veteran's representative 
contends that the veteran's wife sought VA approval from the 
North Country Veterans Clinic in Massena, New York on the day 
of his emergency admission and that the CHMC hospital staff 
had direct communications from the Syracuse VAMC on the day 
of admission, indicating that it was not prudent to transport 
the veteran two hours to their facility for that treatment.  
Moreover, according to the veteran's representative, the 
April 7, 2006 treatment for which reimbursement is being 
sought "was directly related  follow-up to his treatment for 
his cardiac condition."  Because the veteran was still 
unable to travel to the closest VA facility for cardiac 
testing necessary to ensure that "the medical emergency had 
stabilized to the point that the veterans life was no longer 
in danger . . . it was assumed that the approval provided for 
the emergency room and ICU admissions also applied for the 
services provided less than 15 hours after the release from 
inpatient status."  The veteran's representative also noted 
that the follow-up treatment was urgent in nature and could 
not be delayed because such delay would pose a risk to the 
veteran's life and health and that additional emergency care 
could be provided there in the event of a relapse.

Initially, the Board notes that neither the April 7, 2006 
hospital bill nor any other document, including the arguments 
submitted by the veteran's representative, indicates whether 
the follow-up treatment was provided in the CHMC emergency 
room.  The evidence thus does not reflect that the first 
criterion was met.  See 38 C.F.R. § 17.1002(a) (2007).

However, even assuming, arguendo, that the April 7, 2006 
services were provided in an emergency room, the evidence 
does not reflect that the veteran's condition on April 7, 
2006, was of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  While the Board is sympathetic to the arguments of 
the veteran's representative that the veteran and his wife 
assumed that the approval for the prior three-day hospital 
admission also applied to the follow-up visit, and that the 
veteran believed delay or travelling to the nearest VA 
facility constituted a risk to his life and health, the Board 
finds that the release of the veteran from the hospital would 
warrant the conclusion of a reasonable person that immediate 
medical attention was not required.  While such a situation 
existed prior to the initial emergency room visit on April 3, 
the determination that the veteran was well enough to return 
home, after being monitored during a three-day hospital stay, 
reflects that the situation was no longer an emergent one.  
Thus, the evidence reflects that, on April 7, 2006, the 
veteran's condition did not constitute a medical emergency.

In the absence of evidence that the expenses of the private 
hospital care were rendered in an emergency room or in a 
medical emergency of such nature that delay would have been 
hazardous to life or health, and as all the criteria must be 
met in order to establish entitlement to payment or 
reimbursement of medical expenses under the statute, the 
Board need not discuss further the third criterion of whether 
a VA or other Federal facility was feasibly available.

As the record presents no factual basis to establish 
entitlement to payment or reimbursement of the medical 
expenses incurred at CHMC on April 7, 2006 not previously 
authorized under the governing legal authority, there is no 
legal basis that allows for VA payment or reimbursement of 
such expenses.  Where, as here, the law and not the evidence 
is dispositive, the appeal must be terminated or denied as 
without legal merit or as lacking entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at CHMC on April 7, 
2006, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


